Title: To George Washington from John Rodgers, 30 May 1783
From: Rodgers, John
To: Washington, George


                  
                     Dear Genl
                     Philada May 30th 1783
                  
                  Permit one of your Most Sincere tho obscure Friends to congratulate You on the glorious Event of your generous Struggles, for the Liberties of your Country—to express the Sentiments of my Heart on this occasion however sincere might be liable to the Suspicion of Flattery, which my Soul abhors—There can indeed be no Place for it in this resistance—May You long enjoy the Heartfelt Pleasure arising from the Agency You have had, under Providence’s in Saving your Country, & May You reap the Rewards of a glorious Immortality at last.
                  There is another Subject I beg Leave to mention to your Excellency, & that is the Case of a worthy Citizen of these States, Mr Robert Aitkins, who has published an Edition of the Bible in our Language; and which was undertaken at a Time when that sacred Book was very scarce, & the Inhabitants of these States in great Want of it—but the peculiar Difficulty & Expence attending a Work of Such Magnitude, in this late State of our Country, delayed its Completion till the Approach of Peace; and British Bibles being imported much cheaper than He can afford to sell His, He is like to be ruined by this generous Effort in behalf of our divine Religion—Painful Thought, & not very 
                        illegiblehonorable is this rising Empir, that the first Man who undertook to print the holy Scriptures in our Language, in America, should be beggared by it.  What I wou’d take the Liberty to Suggest to your Excellency, is the presenting each Soldier, & Non Commissioned Officer in the American Army, with a Copy of this Bible, by Congress, on their being disbanded.  This wou’d Serve not only to save a deserving Citizen from Ruin who highly Merits Attention; but would serve to furnish those brave Men to whom America is so greatly indebted for their Liberties, in the Hand of Heaven with a Sure Guide to eternal Life,if They will but take heed to it.
                  Such are the Obligations that your Country, & Congress as their grand Representation, are under to your Excellency, and such is the just Sense they have of these Obligations, that a Line from your Excellency to Congress on the Subject, and I wou’d wish it as a  Motion of your own, wou’d probably have the desired Effect—I take the Liberty to suggest the Thought, and your Excellency will make such Use of it as your Prudence shall dictate.
                  I hope the Time is not far off when We shall have the Pleasure of a Meeting in New-York, in a Situation far different from that in which We left it—In the mean Time I am, with the Most affectionate Esteem, Dear Genl, your Most Obedt, hble Servt 
                  
                     John Rodgers
                  
               